Crockett, J., concurring specially:
I concur. In the case of San Francisco v. Spring Valley Water Works, 48 Cal. 493, it was decided that the rights and powers, the duties and obligations, of the water company must be determined under the Act of April 22nd, 1858, under which it was incorporated, or under such general laws as might subsequently be enacted amendatory thereof; and in this connection it may be observed that the Codes have not modified that act in any particular material to the present inquiry. It may, therefore, be assumed, for the purposes of this decision, that the Act of 1858 has not been materially changed by subsequent legislation.
It is a well settled rule that private corporations can exercise no powers but those expressly granted, and such as are necessarily incidental thereto. Keeping this rule in mind, it becomes material to inquire in what cases the water company is entitled to charge for water, and in what cases it must furnish it free of charge. This question must be determined by the fourth section of the Act of April 22nd, 1858, which defines the rights and duties of the company in this respect. It can make no charge for water unless authorized by this section, and is not required to furnish it free of charge except in the cases specified therein. The language of the section is: “All corporations formed under the provisions of this act, or claiming any of the privileges of the same, shall furnish pure fresh water to the inhabitants of such city and county, or city, or town, for family uses, so long as the supply permits, at reasonable rates, and without distinction of persons, upon proper demand therefor, and shall furnish water, to the extent of their means, to such city and county, or city, or town, in case of fire or other great necessity, free of charge.” There is no provision authorizing the company to make any charge except for water furnished to the “ inhabitants ” for “ family uses.” For such uses, every inhabitant, whatever may be his status, is entitled to water at reasonable rates; but the company is not bound to furnish it free of charge. What, then, arc “family uses,” in the sense in which that phrase is employed in the statute ? Are only families, in the strict *124sense of that term, entitled to use the water at reasonable rates ? Or was the phrase “family uses” intended only to designate-the general purposes for which every inhabitant was entitled to use the water ? The latter is clearly the correct interpretation; and every inhabitant, whether he be a member of a family or not, is entitled to water- for “ family uses ”— that is to say, for the ordinary domestic uses to which water is usually applied in families. It results that a culprit confined in jail, a pauper at the almshouse, a patient at a public hospital, or a pupil at a public school, is entitled to water for “ family uses,” in the sense already defined, at reasonable rates. But in respect to these, and perhaps other classes of inhabitants, the city and county government stands in loco parentis, and has undertaken to supply their necessary wants, including water for “ family uses.” But as the water company is not bound to furnish water for such uses free of charge, it results that the city and county must pay for it, at reasonable rates, to be fixed in the method provided by law. It is, however, by the very letter of the statute, incumbent on the company to furnish water to the city-and county, free of charge, “ in case of fire or other great necessity.” The company admits its obligation to furnish water free of charge for the extinguishment of fires, but contests the right of the city and county to demand free water for any other purpose, on the ground that the question is res judicata, and that the judgment on the former appeal is conclusive on this point. But I agree with Justice McKinstry, that this proposition is not tenable; and I can add nothing to the force of his reasoning on this point. But it is further contended that if the question be still open, the term “ other great necessity ” has no application to the ordinary daily wants of the municipal government, for water, for the usual and necessary municipal purposes, as for example for sprinkling the streets, flushing sewers, irrigating the public parks, and other similar uses. It is said that the “ other great necessity ” contemplated by. the statute must be some sudden and unforeseen calamity, some unexpected emergency, threatening the health, or lives, or property of the inhabitants. If this be the correct solution of the question, the result will be, not only that the company is under no obligation *125to furnish water free of charge for the ordinary daily wants, however urgent, of the municipal government, but further, that the company has not the legal capacity to contract to furnish it for these purposes, for a consideration to be paid by the municipality.
As we have already seen, the company can exercise no powers not expressly granted, or such as are necessarily incidental thereto; and it has been further shown, that under its act of incorporation, it has not the legal capacity to charge, except for water furnished for “ family uses.” It results, that it can make no valid contract with the municipal government to furnish water for a consideration, to be paid, for ordinary municipal purposes, such as sprinkling streets, flushing sewers, irrigating public parks, and the like. On this construction of the statute, the municipal government would be left wholly without water for its ordinary daily municipal uses. The company would not be bound to furnish it free of charge, and could not make a valid contract to furnish it for a consideration. ¡Nothing short of the plainest requirements, of the statute would justify us in giving it a construction which would work this result. The rule in construing statutes granting franchises to private corporations, is, that all doubts are to be resolved in favor of the public. The meaning of the phrase “ other great necessity ” in the connection in which it is employed in the statute, is certainly not free from doubt. It represents a striking illustration of that kind of vague, crude legislation which so often perplexes the Courts. But, acting upon the rule just adverted to, that in such cases all doubts are to be resolved in favor of the public, I acquiesce in the construction put upon this phrase by Mr. Justice McKinstry.